Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.
 
Response to Amendment
3.	The amendments filed on 06/30/2022 have been entered. Claims 1-21 remain
pending in the application.

Status of the Claims       
4.	This action is in response to Applicant’s filing on March 27, 2019. Claims 1-21 are pending and examined below.

Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:

‘user interface module configured to receive a location of interest from a user and transmit the location of the point of interest to the processor module’ in claim 16.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-4, 6-11, and 13-20 are rejected under 35. U.S.C. 103 as being unpatentable under Vogel et al., US 7245251 (herein referred to as Vogel) in view of Clar et al., US 2009/0202109 (herein referred to as Clar), and even further in view of Mamon et al., US 4153366 (herein referred to Mamon). 

8.	Regarding claim 1, Vogel discloses an illumination source (see Col. 3 line 35), a global navigation satellite system for determining a position of the searchlight system (see Col. 5 lines 14-16), an inertial measurement unit for determining orientation of the searchlight system (see Col. 6 lines 54-56), receiving a location of a point of interest (see Fig. 2 item 62), determining the position and orientation of the searchlight unit with the global navigation satellite system and the inertial measurement unit (see Col. 6 lines 23-24 and 46-56), and determining the elevation information of the POI from the determined position and orientation of the searchlight unit and the determined distance of the point of interest from the position of the searchlight (see Col. 7 lines 50-59). 
Vogel discloses storing an unlimited amount of waypoints in storage (see Col. 4 lines 22-23), but fails to explicitly disclose storing the determined elevation information about the POI in a terrain mapping database. However, Clar teaches a terrain map containing previously gathered points (Paragraph 0026). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to store the points of interest in a terrain map similar to Clar. One of ordinary skill in the art would have been motivated to do this to document points of interest relative to each other and the local area, and allow quick and efficient retrieval. The points being stored in a terrain map database would also allow users to see where the points of interest are located on a map.
Vogel discloses a distance measurement system (see Col. 4 lines 48-50), at least one actuator for positioning the illumination source and distance measurement system (see Col. 6 lines 12-14, Col. 4 lines 51-54), positioning the illumination source to be directed towards the point of interest (see Col. 3 line 35), and determining the distance between the point of interest and the position of the searchlight using the distance measurement system (see Col. 7 lines 7-36), but fails to disclose using a laser measurement device to determine the distance between the searchlight and the point of interest, as well as using the at least one actuator to position the laser distance measurement device toward the point of interest. However, Mamon discloses a laser rangefinder device which is used to profile a terrain (Col. 3 lines 53-55, Col. 4 lines 35-37). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Vogel to use a laser measurement device to obtain the distance to a target, as well as use the at least one actuator to position the laser distance measurement device towards the point of interest. The motivation to do this would be to quickly obtain range data about a point of interest, as well as ensure that the distance being measured is accurate, as lasers have little to no drop off at large ranges. This could allow one to measure targets that are very far away. The motivation to use the actuators to position the laser distance measurement device towards the point of interest is to make the system as automated as possible, as well as ensure accurate positioning. By having the actuators position both the searchlight AND the laser distance measurement device toward the point of interest, it ensures that both devices are truly pointing at the same point of interest.


	Regarding claim 2, Vogel further discloses illuminating the point of interest using the illumination source (see Col. 3 line 35).

	Regarding claim 3, the limitations of claim 1 are obvious in light of Vogel in view of Clar. Vogel discloses using a camera as a possible alternative for pointing at a given target (see Col. 4 lines 63-66), but fails to disclose performing an image capture of the point of interest using an image capture device. However, Clar teaches using multiple sensors to document the terrain, one of which being a camera (Paragraph 0023). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to use a camera to take pictures of the points of interest to document the terrain or surrounding area. One of ordinary skill in the art would have been motivated to do this to document the points of interest for use as a historical record or a baseline for comparison to a future point in time, especially if the points of interest have the potential to change.

	Regarding claim 4, Vogel further discloses selecting the location of the point of interest using a user-interface module (see Col. 8 lines 19-25).

	Regarding claim 6, Vogel further discloses the global positioning navigation satellite system comprising a GPS and the inertial measurement unit comprising a gyroscope (see Col. 5 lines 14-16 and Col. 6 lines 53-56, respectively).

	Regarding claim 7, the limitations disclosed similarly to claim 1 are obvious in light of Vogel in view of Clar. Vogel does also disclose multiple targets being stored for a patterned acquisition (see Col. 4 lines 22-23 and 31-34), but fails to disclose receiving an area defining multiple locations of interest. However, Clar teaches a plurality of points defining a surface (Paragraph 0010). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to define multiple points of interest as an area. One of ordinary skill in the art would have been motivated to do this to use multiple points of interest to be representative of a region or area for better identification and recall when the user-interface is used.

	Regarding claim 8, Vogel discloses illuminating multiple points of interest (see Col. 4 lines 24-27), but fails to disclose determining whether or not each point of interest has elevation information stored. However, Clar teaches a controller being used to determine if an update to the terrain map is warranted based on if the newly-gathered points are comparable to the previous map (see Paragraph 0058). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to determine if the points of interest have information stored. One of ordinary skill in the art would have been motivated to do this to ensure that the stored map information is up-to-date and accurate. This holds especially true for new points of interest in the area or points of interest that have changed.

	Regarding claim 9, the limitations are similar to claim 2 and are rejected under the same rationale as seen above in claim 2.

	Regarding claim 10, the limitations are similar to claim 3 and are rejected under the same rationale as seen above in claim 3.

	Regarding claim 11, the limitations are similar to claim 4 and are rejected under the same rationale as seen above in claim 4.

	Regarding claim 13, Vogel discloses multiple targets being stored for patterned acquisition (see Col. 4 lines 22-23 and lines 31-34), but fails to disclose determining a subset of the multiple points of interest about which elevation information should be obtained. However, Clar teaches filtering extraneous points (see Fig. 8 item 64). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to filter extraneous points, thereby creating a subset of points of interest for which information is to be obtained. One of ordinary skill in the art would have been motivated to do this so that points that are indicative of the area are used for information gathering and points that are incorrect or are difficult to determine are excluded.

	Regarding claim 14, Vogel discloses a resolution being obtained (see Col. 6 lines 27-29), but fails to disclose that the determining of the subset of the multiple points of interest is based on a desired resolution. However, Clar teaches a controller that removes extraneous points based on anomalies (see Paragraph 0062). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to filter extraneous points based on anomalies, thereby creating a subset of points of interest for which information is to be obtained. One of ordinary skill in the art would have been motivated to do this so that points that are anomalous, i.e. low resolution or inadequate information, are filtered out, and only those that have a desired resolution are used for defining an area.

	Regarding claim 15, the limitations are similar to claim 1 and are rejected under the same rationale as seen above in claim 1.

	Regarding claim 16, the limitations are similar to claim 4 and are rejected under the same rationale as seen above in claim 4.

	Regarding claim 17, Vogel further discloses a user interface module that is externally located (see Col.8 lines 23-25).

	Regarding claim 18, the limitations are similar to claim 3 and are rejected under the same rationale as seen above in claim 3.

	Regarding claim 19, Vogel further discloses storing one or more acquisition patterns in memory (see Col. 4 lines 29-34).

	Regarding claim 20, the limitations are similar to claim 6 and are rejected under the same rationale as seen above in claim 6.


9.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable under Vogel in view of Clar, further in view of Mamon, and even further in view of Cervelli et al., US 8799799 (herein referred to as Cervelli).

10.	Regarding claim 5, Vogel discloses a user entering location data for the system to use. (see Col.8 lines 19-25), but fails to disclose the user-interface module comprising an interactive map and selecting a location of a point of interest on the map. However, Cervelli teaches a user-interface that is an interactive map where a user can select features (see Col. 8 lines 14-18). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to make the user-interface an interactive map. One of ordinary skill in the art would have been motivated to do this to provide the user with an easy-to-use interface that allows visual representation of the different points of interest. The user would also be able to select the locations quickly, instead of having to manually enter coordinates.

Regarding claim 12, the limitations are similar to claim 5 are rejected under the same rationale as seen above in claim 5. The limitation of defining an area on the map is considered obvious in light of the reasoning in claim 7.

11.	Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Vogel, in view of Clar and Mamon, and further in view of Cervelli.

	Regarding claim 21, Vogel discloses an illumination source (see Col. 3 line 35), a global navigation satellite system for determining a position of the searchlight system (see Col. 5 lines 14-16), an inertial measurement unit for determining orientation of the searchlight system (see Col. 6 lines 54-56), receiving a location of a point of interest (see Fig. 2 item 62), determining the position and orientation of the searchlight unit with the global navigation satellite system and the inertial measurement unit (see Col. 6 lines 23-24 and 46-56), and determining the elevation information of the POI from the determined position and orientation of the searchlight unit and the determined distance of the point of interest from the position of the searchlight (see Col. 7 lines 50-59). 
Vogel also discloses storing an unlimited amount of waypoints in storage (see Col. 4 lines 22-23), but fails to explicitly disclose storing the determined elevation information about the POI in a terrain mapping database. However, Clar teaches a terrain map containing previously gathered points (Paragraph 0026). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to store the points of interest in a terrain map similar to Clar. One of ordinary skill in the art would have been motivated to do this to document points of interest relative to each other and the local area, and allow quick and efficient retrieval. The points being stored in a terrain map database would also allow users to see where the points of interest are located on a map.
Vogel also discloses a distance measurement system (see Col. 4 lines 48-50), at least one actuator for positioning the illumination source and distance measurement system (see Col. 6 lines 12-14, Col. 4 lines 51-54), positioning the illumination source and distance measurement system to be directed towards the point of interest (see Col. 3 line 35), and determining the distance between the point of interest and the position of the searchlight using the distance measurement system (see Col. 7 lines 7-36), but fails to disclose using a laser measurement device to determine the distance between the searchlight and the point of interest. However, Mamon discloses a laser rangefinder device which is used to profile a terrain (Col. 3 lines 53-55, Col. 4 lines 35-37). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Vogel to use a laser measurement device to obtain the distance to a target, as well as use the at least one actuator to position the laser distance measurement device towards the point of interest. The motivation to do this would be to quickly obtain range data about a point of interest, as well as ensure that the distance being measured is accurate, as lasers have little to no drop off at large ranges. This could allow one to measure targets that are very far away. The motivation to use the actuators to position the laser distance measurement device towards the point of interest is to make the system as automated as possible, as well as ensure accurate positioning. By having the actuators position both the searchlight AND the laser distance measurement device toward the point of interest, it ensures that both devices are truly pointing at the same point of interest.
Vogel also discloses a user entering location data for the system to use (see Col.8 lines 19-25), but fails to disclose the user-interface module comprising an interactive map and selecting a location of a point of interest on the map. However, Cervelli teaches a user-interface that is an interactive map where a user can select features (see Col. 8 lines 14-18). It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to modify the invention of Vogel to make the user-interface an interactive map. One of ordinary skill in the art would have been motivated to do this to provide the user with an easy-to-use interface that allows visual representation of the different points of interest. The user would also be able to select the locations quickly, instead of having to manually enter coordinates.

Response to Arguments
12.	Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive.

13.	Regarding Rejections Under 35 U.S.C. 103, Applicant is arguing that the invention of Vogel is directed to “a searchlight which is continuously supplied with position information regarding the target from an external target GPS or sensor (see Column 4, lines 35 to 45)”. Examiner would like to point out that the section of text in the Vogel reference being relied upon for this argument is simply the prior art mentioning what one could feasibly do for a stationary searchlight platform and is in no way encompassing all that the prior art invention discloses.
	Furthermore, Applicant is arguing that the “manual mode” of the Vogel reference does not teach a distance to the target being measured. However, Examiner would like to note that the coordinates calculated using the manual mode are in reference to the platform position. Col. 7 lines 7-15 disclose that the target’s position is read from the target position sequencer, which is where the target coordinates are fed to under manual operation (see Col. 8 lines 42-45; these coordinates are designated as XT and YT , which are considered coordinates of the target relative to the platform [see Col. 7 lines 25-35). In fact, the coordinates being calculated during manual mode are only based on the azimuth and elevation of the beam. Due to this fact, the coordinates are always going to be relative to the location of the platform. Since these coordinates are relative to the platform, they represent the distance between the target and the platform. In fact, Vogel discloses in Col. 7 lines 30-34 that XT and YT  are distances of the target relative to the platform in the North/South and East/West references.
	Furthermore, Applicant is arguing that a laser distance measurement device would not be reasonable to modify the invention of Vogel with. However, the Examiner believes that the reasoning presented in the last office action and the current office action is sufficient. For reference, Examiner has stated that the motivation to combine would be to “quickly obtain range data about a point of interest, as well as ensure that the distance being measured is accurate, as lasers have little to no drop off at large ranges. This could allow one to measure targets that are very far away.”. Since Vogel does indeed disclose a distance being determined between the target and platform, the motivation for using a laser distance measurement device would be to either improve the current functionality (such as ensuring accuracy, allowing targets farther away to be measured, etc.). As such, the motivation to combine holds.
	Furthermore, Applicant is arguing that Vogel fails to disclose an actuator to position both an illumination source AND a laser distance measurement device towards the target. However, Vogel clearly discloses at least one actuator for positioning the illumination source (see Col. 6 lines 12-14, Col. 4 lines 51-54) which would be used to position the laser distance measurement device. Examiner also notes that since the motivation to use a laser distance measurement device is to “quickly obtain range data about a point of interest”, the laser distance measurement device is obviously pointed at the target and the actuators disclosed by Vogel would obviously be used to position both the searchlight and the laser distance measurement device to point at the target. Examiner has modified the rejection of claim 1 to account for the obviousness of these limitations and to make the record clearer.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jungwirth et al., US 8996203
Jungwirth discloses a searchlight location system that has very similar functionalities to that of Vogel.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664